UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6939


MARK JACOB JONES,

                Plaintiff - Appellant,

          v.

DR. BUTLER, M.D.; DR. GRAHAM, M.D.,

                Defendants – Appellees,

          and

WESTERN TIDEWATER REGIONAL JAIL; MEDICAL STAFF; FOOD KITCHEN
STAFF; KEN PEARE; OFFICER BATAKIS; ROBERT ROMENNITI, M.D.;
SUPERINTENDENT PARHAM; ARAMARK FOODS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00316-MSD-RJK)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Mark Jacob Jones, Appellant Pro Se.       Jonathan Lewis Stone,
NORRIS & ST. CLAIR P.C., Virginia         Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Mark Jacob Jones appeals the district court’s order denying

relief   on   his   42   U.S.C.       § 1983    (2012)    complaint.     We     have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                       Jones

v. Butler, No. 2:15-cv-00316-MSD-RJK (E.D. Va. June 30, 2016).

We deny Jones’ motion to appoint counsel, and we dispense with

oral   argument     because     the     facts    and     legal   contentions    are

adequately    presented    in     the    materials     before    this   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          3